Citation Nr: 1510846	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-05 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left leg disability as secondary to service connected foot disabilities.

2.  Entitlement to service connection for a back disability as secondary to service connected foot disabilities.

3.  Entitlement to an effective date prior to June 25, 2012, for the grant of service connection for bladder cancer.

4.  Entitlement to an evaluation in excess of 10 percent disabling for metatarsalgia with callous formation of the feet.

5.  Entitlement to an evaluation in excess of 10 percent disabling for hallux valgus deformity of the left foot with overlay of the second toe.

6.  Entitlement to an evaluation in excess of 10 percent disabling for hallux valgus deformity of the right foot. 

7.  Whether the reduction of the evaluation for bladder cancer, from 100 percent to 60 percent, effective December 1, 2014, was proper, to include entitlement to an evaluation in excess of 60 percent disabling.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009, June 2010, September 2012, September 2014, and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).

The Veteran testified at a hearing before the undersigned in January 2015.  A transcript of the hearing has been associated with the claims file.

Additional records have been added to the claims file since the Statement of the Case.  However, these records are not relevant to the claim for an earlier effective date.  As such, it is unnecessary to remand the claim for the records to be considered in the first instance by the agency of original jurisdiction.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2014).

The Court has determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran was denied entitlement to a TDIU in July 2009.  However, the Veteran reraised the issue of entitlement to a TDIU in a statement received in January 2015.  The Board has therefore added a TDIU claim to the issues on appeal.

In a statement dated in January 2014, the Veteran's representative raised the issue of entitlement to service connection for chloracne, to include as due to exposure to herbicides in service.  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.

The issues of entitlement to service connection for a left leg disability as secondary to service connected foot disabilities, entitlement to service connection for a back disability as secondary to service connected foot disabilities, entitlement to an evaluation in excess of 10 percent disabling for metatarsalgia with callous formation of the feet, entitlement to an evaluation in excess of 10 percent disabling for hallux valgus deformity of the left foot with overlay of the second toe, whether the reduction of the evaluation for bladder cancer, from 100 percent to 60 percent, effective December 1, 2014, was proper, to include entitlement to an evaluation in excess of 60 percent disabling, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  At the hearing before the undersigned the Veteran, through his representative indicated that he wished to withdraw the appeal for the issue of entitlement to an evaluation in excess of 10 percent disabling for hallux valgus deformity of the right foot.

2.  The Veteran was denied entitlement to service connection for bladder cancer in an August 2010 RO rating decision and was notified of the decision.  The Veteran did not perfect an appeal of the rating decision.

3.  The Veteran did not submit an application to reopen the claim of entitlement to service connection for bladder cancer, either formal or informal, until June 25, 2012.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to an evaluation in excess of 10 percent disabling for hallux valgus deformity of the right foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The August 2010 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  Entitlement to an effective date prior to June 25, 2012, for the grant of service connection for bladder cancer, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

At the hearing before the undersigned in January 2015, the Veteran, through his representative, indicated that he wished to withdraw the appeal of the issue of entitlement to an evaluation in excess of 10 percent disabling for hallux valgus deformity of the right foot.  As the Veteran's statements offered during his January 2015 hearing were later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as his withdrawal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Thus, this issue is no longer for appellate consideration.

II.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's bladder cancer claim arises from his disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the Veteran in the development of the claims.  The Veteran's service treatment records, lay statements, and medical records are associated with the file.  He also presented testimony at a hearing before the undersigned.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Effective Date

The Veteran argues that an effective date of 1988 is warranted for his bladder cancer as this is when he was first diagnosed with the disorder by a private physician.  The Veteran's representative indicates that VA is in receipt of his records for his original diagnosis of bladder cancer by the private physician. 

Unless specifically provided otherwise, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran filed a claim for service connection for bladder cancer in April 2010.   The Veteran contended that his bladder cancer was due to exposure to herbicides.  The claim was subsequently denied in August 2010.  The rating decision explained that bladder cancer was not a disorder for which a presumption of service connection was afforded based upon exposure to herbicides.  The rating decision also noted that the condition did not happen in military service nor was it aggravated or caused by service.  The Veteran did not perfect an appeal of this decision.

On June 25, 2012, the Veteran submitted a claim of entitlement to service connection for bladder cancer due to exposure to contaminated drinking water at Camp Lejeune.  In August 2012 a VA medical examiner positively associated the Veteran's bladder cancer with his exposure to contaminants at Camp Lejeune.  Thereafter, in a September 2012 rating decision the Veteran was granted service connection for bladder cancer, effective June 25, 2012, the date of the application to reopen the claim of entitlement to service connection for bladder cancer.

Entitlement to an effective date prior to June 25, 2012, is not warranted.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The Veteran's initial claim in April 2010 was denied August 2010 and became final as the Veteran did not appeal the decision.  The Veteran thereafter filed a claim on June 25, 2012, and was granted entitlement to service connection for bladder cancer effective the date of the claim.  

The Board acknowledges that 38 U.S.C.A. § 5110(a)(2)(A) states that the effective date of the award of disability compensation who submits an application therefor that sets for an original claim that is fully-developed as of the date of submittal shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application.  Further, this paragraph shall take effect on the date that is one year after the date of the enactment of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 [enacted Aug. 6, 2012] and shall not apply with respect to claims filed after the date that is three years after the date of the enactment of such Act.  38 U.S.C.A. § 5110(a)(2)(C) (West 2014).

First, the Veteran's claim was not submitted in the time period beginning August 6, 2013, and ending August 5, 2015.  As such, the Veteran's claim does not fall within the period contemplated by the statue.  Second, the claim filed on June 25, 2012, was not fully-developed as VA needed to obtain a VA medical examination and it was this examination that supported the grant of benefits. 

As such, entitlement to an effective date prior to June 25, 2012, for the grant of service connection for bladder cancer is denied.


ORDER

The appeal of the issue entitlement to an evaluation in excess of 10 percent disabling for hallux valgus deformity of the right foot is dismissed.

Entitlement to an effective date prior to June 25, 2012, for the grant of service connection for bladder cancer is denied.


REMAND

In a September 2014 rating decision, the RO implemented reduction of the evaluation of the Veteran's service connected bladder cancer from 100 percent to 60 percent, effective December 1, 2014.  Later in September 2014 the Veteran's representative indicated that the Veteran desired a hearing regarding the reduction of his bladder cancer disability evaluation.  In a November 2014 rating action, the RO denied an evaluation in excess of 60 percent disabling for bladder cancer.  In December 2014 the Veteran filed a notice of disagreement with this determination.  To date, the RO has not issued the Veteran a SOC with respect to whether the reduction of the evaluation for bladder cancer, from 100 percent to 60 percent, effective December 1, 2014, was proper, to include entitlement to an evaluation in excess of 60 percent disabling.  Under the circumstances, remand of the issue to the RO for the issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran seeks entitlement to service connection for a left leg disability as secondary to service connected foot disabilities.  The Veteran also seeks entitlement to service connection for a back disability as secondary to service connected foot disabilities.  A treatment record dated in November 2010 indicates that walking on the left heel caused pain to travel upwards to his left hip.  An October 2010 treatment note reveals that the Veteran's left foot pain could be making his posture worse.  It is also noted that the Veteran's service treatment records reveal that the Veteran complained of low back pain in September 1967.  As there is an indication that the Veteran has left leg and back disabilities that may be related to either his active service or his foot disabilities, it is necessary to afford the Veteran a VA medical examination regarding their etiology.  38 C.F.R. § 3.159.

Upon VA medical examination in April 2012 the Veteran was found to have claw foot on the left with all toes tending to dorsiflexion.  Upon examination in June 2014 the Veteran was initially noted to not have a claw foot disability at that time.  However, in an addendum, the Veteran was reported to have claw foot and pes cavus.  It is unclear from the record whether the Veteran's claw foot and/or pes cavus is associated with the Veteran's service connected metatarsalgia and/or hallux valgus or whether they represent distinct disabilities.  As such, it is necessary to afford the Veteran another VA medical examination regarding his foot disabilities.  38 C.F.R. § 3.159.

The Veteran seeks entitlement to a TDIU.  The Veteran was a carpenter.  In April 2012 a VA medical examiner noted that the Veteran's foot condition precluded him from physical employment but not sedentary employment.  Subsequently, in June 2014 a VA medical examiner noted that the Veteran's bladder condition limits his ability to work as it requires him to use the bathroom frequently and that he cannot climb or be on a roof.  However, the June 2014 opinion did not comment on the functional impairment of the Veteran's disabilities in regard to sedentary employment.  Therefore, on remand, the Veteran must be afforded a VA medical examination discussing the functional impairment of the Veteran's disabilities in regard to sedentary employment.  

The Veteran receives consistent care from VA.  On remand, the claims file should be updated to include all VA treatment records dated since September 2014.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC with respect to the claim of whether the reduction of the evaluation for bladder cancer, from 100 percent to 60 percent, effective December 1, 2014, was proper, to include entitlement to an evaluation in excess of 60 percent disabling, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow the appellant the requisite period of time for a response. 

2.  Obtain and associate with the claims file VA medical records pertaining to the Veteran dated since September 2014.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any left leg and/or back disabilities found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any left leg and/or back disabilities found to be present is related to or had its onset during service, including the Veteran's treatment for low back pain in service. 

If not, the examiner should opine as to whether it is at least as likely as not that any left leg and/or back disabilities found to be present is secondary to or aggravated by the service-connected foot disabilities. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinion provided.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his left foot and bilateral metatarsalgia disabilities.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to and reviewed by the examiner.  The examiner should specifically indicate whether the Veteran's claw foot disability is a separate disability or whether it represents a symptom of the Veteran's service connected foot disabilities.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent of functional impairment of the Veteran's service connected disabilities in regard to sedentary employment.  

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


